CONSIGNMENT OF HUNTING AND FISHING LICENSES The Oklahoma Wildlife Commission has the authority to put all hunting and fishing licenses out for consignment to license dealers. The Commission also has the authority to prescribe the rules and regulations by which the licenses will be placed on consignment.  The Attorney General has considered your letter of July 13, 1971, wherein you requested an opinion on the following questions: 1. Whether the Oklahoma Wildlife Commission has the authority to put all hunting and fishing licenses out for consignment to license dealers? 2. Does the Oklahoma Wildlife Commission have the authority to prescribe the rules and regulations by which the licenses will be placed on consignment? The 1971 session of the Legislature passed the enrolled Senate Joint Resolution No. 37 dealing specifically with your two questions. A copy of that resolution as signed by the Governor is attached for your information.  It appears obvious that your first question is answered in the affirmative as a result of this resolution.  It appears that the answer to your second question is in the affirmative insofar as it concerns the detail administration of the program. It should be noted, however, that the method by which these licenses will be placed on consignment is prescribed in Senate Joint Resolution No. 37 and therefore would be the Commission's guidance in setting and administering the consignment program.  (Robert H. Mitchell)